


110 HR 2301 IH: Livestock Identification and Marketing

U.S. House of Representatives
2007-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2301
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2007
			Mr. King of Iowa
			 introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To establish a Livestock Identification Board to create
		  and implement a national livestock identification system.
	
	
		1.Short TitleThis Act may be cited as the
			 Livestock Identification and Marketing
			 Opportunities Act.
		2.FindingsCongress finds the following:
			(1)For purposes of animal health investigation
			 and surveillance, there needs to be an identification system that can trace
			 animals from the time of first movement of the animal from its original
			 premises to the time of slaughter of the animal in less than 48 hours.
			(2)The beef industry estimates that the United
			 States cattle industry lost approximately $3,000,000,000 in export value on
			 beef, beef variety meats, hides, and tallow during the 12 months since a
			 December 2003 diagnosis in the United States of bovine spongiform
			 encephalopathy. A livestock identification system may have prevented some of
			 this loss.
			(3)In order to be as
			 efficient as possible, the livestock identification system needs to be
			 automated and electronic with participants using compatible
			 technologies.
			(4)The livestock identification system needs
			 to be flexible enough to adapt to changes in technology and to the demands of
			 the industry and the markets.
			(5)The
			 best technology available should be used for the livestock identification
			 system while still allowing for registration into the system for livestock
			 owners who are economically disadvantaged.
			(6)Confidentiality of information on animal
			 movements, sales, and ownership is necessary to ensure that livestock owners
			 have the confidence to comply with and fully participate in the livestock
			 identification system.
			(7)Besides animal
			 disease surveillance, the livestock identification system should provide a
			 commercial information exchange infrastructure that would allow for enhanced
			 marketing opportunities.
			3.Livestock
			 identification board
			(a)EstablishmentThere
			 is established a board to be known as the Livestock Identification
			 Board.
			(b)DutiesThe
			 duties of the Board shall be to—
				(1)establish and maintain an electronic
			 livestock identification system that—
					(A)is capable of tracing all livestock in the
			 United States from the time of first movement of the livestock from its
			 original premises to the time of slaughter of such livestock in less than 48
			 hours;
					(B)tracks all
			 relevant information about the livestock, including—
						(i)the
			 livestock identification number or the group or lot identification number for
			 the livestock, as applicable;
						(ii)the
			 date the livestock identification number or the group or lot identification
			 number was assigned;
						(iii)the premises
			 identification number;
						(iv)the
			 species of the livestock;
						(v)the
			 date of birth of the livestock, to the extent possible;
						(vi)the
			 sex of the livestock;
						(vii)any other
			 information the Board considers appropriate for animal disease surveillance;
			 and
						(viii)any other
			 information that the person who owns or controls the livestock voluntarily
			 submits to the Board;
						(2)maintain
			 information obtained through the livestock identification system in a
			 centralized data system; and
				(3)determine the
			 official identification technology to be used to track animals under the
			 livestock identification system.
				(c)PowersThe
			 Board may—
				(1)prescribe and collect fees to recover the
			 costs of the livestock identification system;
				(2)establish and
			 maintain a grant program to assist persons with fulfilling the requirements of
			 the livestock identification system; and
				(3)subject to section
			 5(b), require the Secretary of Agriculture to—
					(A)verify that each
			 animal, or group of animals, where applicable, subject to the livestock
			 identification system established pursuant to this section is properly
			 identified upon first entry of the animal into commerce; and
					(B)for any animal or
			 group of animals that the Secretary determines is not properly identified,
			 identify such animal or group of animals using the official identification
			 technology before such animal or group of animals enters commerce.
					(d)Membership
				(1)Voting
			 membersThe Board shall be composed of 7 voting members appointed
			 by the Secretary of Agriculture, in consultation with the Chair and ranking
			 minority member of the relevant congressional committees, of whom—
					(A)1 member shall be
			 a representative of cattle owners;
					(B)1 member shall be
			 a representative of swine owners;
					(C)1 member shall be
			 a representative of sheep and goat owners;
					(D)1 member shall be
			 a representative of poultry owners;
					(E)1 member shall be
			 a representative of livestock auction market operators;
					(F)1 member shall be
			 a representative of meat processors; and
					(G)1 member shall be
			 a person actively engaged in the livestock industry.
					(2)Non-voting
			 membersThe Board shall include 2 non-voting members appointed by
			 the Secretary, in consultation with the Chair and ranking minority member of
			 the relevant congressional committees, of whom—
					(A)1 member shall be
			 a representative of the Department of Agriculture; and
					(B)1 member shall be
			 a representative of State or tribal veterinarians or State or tribal
			 agriculture agencies.
					(3)Terms
					(A)In
			 generalEach member shall be appointed for a term of 3 years,
			 except as provided by subparagraphs (B) and (C).
					(B)Terms of initial
			 appointeesAs designated by the Secretary at the time of
			 appointment, of the voting members first appointed—
						(i)the
			 members appointed under subparagraphs (B), (D), and (E) of paragraph (1) shall
			 be appointed for a term of 2 years; and
						(ii)the
			 members appointed under subparagraphs (C) and (G) of paragraph (1) shall be
			 appointed for a term of 1 year.
						(C)VacanciesAny member appointed to fill a vacancy
			 occurring before the expiration of the term for which the member’s predecessor
			 was appointed shall be appointed only for the remainder of that term. A member
			 may serve after the expiration of that member’s term until a successor has
			 taken office. A vacancy in the Board shall be filled in the manner in which the
			 original appointment was made.
					(4)ChairThe
			 Chair of the Board shall be elected by its members.
				(5)AppointmentThe
			 Secretary shall appoint all members of the Board not later than 45 days after
			 the date of the enactment of this Act.
				(e)Meetings
				(1)Initial
			 meetingNot later than 60 days after the date of the enactment of
			 this Act, the Board shall hold its initial meeting.
				(2)Subsequent
			 meetingsThe Board shall meet at the call of the Chair.
				(f)Quorum4
			 voting members of the Board shall constitute a quorum.
			(g)PayMembers
			 of the Board shall serve without compensation.
			(h)Travel
			 expensesEach member of the
			 Board shall receive travel expenses, including per diem in lieu of subsistence,
			 in accordance with applicable provisions under subchapter I of chapter 57 of
			 title 5, United States Code.
			(i)StaffThe
			 Board may appoint and fix the pay of personnel as the Board considers
			 appropriate.
			(j)ContractsThe
			 Board may contract with or compensate any persons for goods or services.
			(k)Rules and
			 regulationsThe Board may issue such rules and regulations as may
			 be necessary to carry out this Act.
			(l)ImplementationThe
			 Board shall implement the livestock identification system established pursuant
			 to this section not later than December 31, 2008.
			(m)Reports
				(1)Reports
			 requiredThe Board shall submit to the Secretary of Agriculture
			 and the relevant congressional committees regular reports in accordance with
			 paragraph (2) on the status of the implementation of the livestock
			 identification system, including—
					(A)for each species
			 subject to the system, the number of animals or groups of animals tracked by
			 the system; and
					(B)the percentage of
			 each animal species subject to the livestock identification system that are
			 tracked by the system, which shall be determined by dividing the number
			 submitted under subparagraph (A) for a species by the total number of animals
			 of such species in the United States.
					(2)Submission
			 dates
					(A)Initial
			 reportThe Board shall submit an initial report under paragraph
			 (1) not later than one year after the date of the enactment of this Act.
					(B)Quarterly
			 reportsNot later than 90 days after the date of the submission
			 of the initial report in accordance with paragraph (A), and quarterly
			 thereafter until the Secretary determines that this Act has been substantially
			 implemented, the Board shall submit subsequent reports under paragraph
			 (1).
					(C)Annual
			 reportsNot later than one year after the date on which the
			 Secretary determines under subparagraph (B) that this Act has been
			 substantially implemented, and annually thereafter, the Board shall submit
			 subsequent reports under paragraph (1).
					4.Premises
			 identificationsNot later than
			 nine months after the date of the enactment of this Act, the Secretary of
			 Agriculture shall establish a premises identification system for all premises
			 in the United States. The premises identification data shall be made available
			 to the Board and shall include—
			(1)a
			 premises identification number;
			(2)the name of the
			 entity that owns or controls the premises;
			(3)contact
			 information for the premises, including a person, address, and phone
			 number;
			(4)the type of
			 operation at the premises; and
			(5)the date the
			 premises number was assigned.
			5.Voluntary
			 participation for other animal species
			(a)In
			 generalThe owner of an
			 animal or group of animals, where applicable, that is not subject to the
			 livestock identification system established pursuant to section 3 may
			 voluntarily subject such animal or group of animals to tracking by such
			 livestock identification system.
			(b)Enforcement
			 exemptionThe voluntary tracking of such animal or group of
			 animals shall not make the animal or group of animals subject to any
			 enforcement actions of the Secretary required by the Board pursuant to section
			 3(c)(3).
			6.Release of
			 livestock identification numbering information
			(a)Freedom of
			 information actInformation obtained through the livestock
			 identification system established pursuant to section 3 or the premises
			 identification system established pursuant to section 4 is exempt from
			 disclosure under section 552 of title 5, United States Code.
			(b)Character of
			 livestock identification system informationExcept as provided in
			 subsections (c) and (d), information obtained through the livestock
			 identification system or the premises identification system—
				(1)may not be
			 released;
				(2)shall not be
			 considered information in the public domain; and
				(3)shall be
			 considered commercial information that is privileged and confidential.
				(c)Limited release
			 of information authorizedNotwithstanding subsection (b), the Board
			 may release information obtained through the livestock identification system or
			 the premises identification system (other than information voluntarily
			 submitted pursuant to section 3(b)(1)(B)(viii)) regarding particular livestock
			 if—
				(1)a disease or pest
			 poses a significant threat to the livestock that the information
			 involves;
				(2)the release of the
			 information is related to actions the Board may take under this Act; and
				(3)the person
			 obtaining the information needs the information for reasons consistent with the
			 public health and public safety purposes of the livestock identification
			 system, as determined by the Secretary of Agriculture.
				(d)Limited release
			 of information required
				(1)In
			 generalNotwithstanding
			 subsection (b), the Board shall promptly release information obtained through
			 the livestock identification system or the premises identification system
			 (other than information voluntarily submitted pursuant to section
			 3(b)(1)(B)(viii)) regarding particular livestock—
					(A)to the person who
			 owns or controls the livestock, if the person requests such information;
					(B)to the Secretary
			 of Agriculture for the purpose of animal disease surveillance;
					(C)to a State or
			 tribal veterinarian or a State or tribal agriculture agency for the purpose of
			 animal disease surveillance;
					(D)to the Attorney
			 General for the purpose of investigation or prosecution of a criminal
			 act;
					(E)to the Secretary
			 of Homeland Security for the purpose of national security;
					(F)to the Secretary of
			 Health and Human Services for the purpose of protection of public health;
			 and
					(G)to the government
			 of a foreign country, if release of the information is necessary to trace
			 livestock threatened by disease or pest, as determined by the Secretary.
					(2)Information
			 voluntarily submittedNotwithstanding subsection (b), on the
			 request of a person who owns or controls livestock, the Board shall release
			 information voluntarily submitted to the Board pursuant to section
			 3(b)(1)(B)(viii) regarding such livestock to such person or to another
			 person.
				(e)Conflict of
			 lawIf the information disclosure limitations or requirements of
			 this section conflict with information disclosure limitations or requirements
			 of a State law and such conflict involves interstate or international commerce,
			 this section shall take precedence over the State law.
			7.Report on impact
			 of livestock identification systemNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Agriculture shall submit to the
			 Committees on Appropriations of the House of Representatives and the Senate,
			 the Committee on Agriculture of the House of Representatives, and the Committee
			 on Agriculture, Nutrition, and Forestry of the Senate a report on a livestock
			 identification system, including—
			(1)the lessons learned
			 and the effectiveness of the animal identification system pilot programs funded
			 in fiscal year 2005;
			(2)an analysis of the
			 economic impact of a livestock identification system on the livestock industry;
			 and
			(3)the expected cost
			 of implementing a livestock identification system.
			8.Conforming
			 amendmentsSubsection (f) of
			 section 282 of the Agricultural Marketing Act of 1946 (7 U.S.C. 1638a) is
			 amended—
			(1)by
			 striking Certification of
			 origin.— and all that follows through
			 To certify the country of origin and inserting
			 Certification of origin;
			 existing certification programs.—To certify the country of
			 origin; and
			(2)by redesignating
			 subparagraphs (A) through (E) as paragraphs (1) through (5),
			 respectively.
			9.DefinitionsIn this Act:
			(1)The term Board means the
			 Livestock Identification Board established under section 3(a).
			(2)The term
			 livestock means cattle, swine, sheep, goats, and poultry.
			(3)The term premises means a
			 location that holds, manages, or boards animals.
			(4)The term
			 relevant congressional committees means the Committee on
			 Agriculture of the House of Representatives and the Committee on Agriculture,
			 Nutrition, and Forestry of the Senate.
			(5)The term
			 Secretary means the Secretary of Agriculture.
			10.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act $33,000,000 for each of the
			 three fiscal years following the fiscal year during which this Act is
			 enacted.
		
